Citation Nr: 0636965	
Decision Date: 11/29/06    Archive Date: 12/06/06

DOCKET NO.  04-30 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.	Entitlement to service connection for cause of the 
veteran's death.

2.	Entitlement to eligibility for death pension benefits.

3.	Entitlement to service connection for accrued benefits.


REPRESENTATION

Appellant represented by: Disabled American Veterans




ATTORNEY FOR THE BOARD

Barbara C. Morton, Associate Counsel


INTRODUCTION

The veteran served in the Philippine Commonwealth Army from 
December 1941 to January 1943, and with the Regular 
Philippine Army from June 1945 to December 1945.  As 
explained in more detail below, the first period of duty was 
forfeited.  The latter period of active duty culminated in an 
honorable discharge.  The veteran was a prisoner of the 
Japanese government during the unrecognized period of 
service.

This matter is before the Board of Veterans' Appeals (Board) 
from a January 2004 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, the Republic of 
the Philippines, which denied the appellant's claims for 
service connection for cause of the veteran's death, 
eligibility for death pension benefits and accrued benefits.  
The RO issued a notice of the decision in January 2004, and 
the appellant timely filed a Notice of Disagreement (NOD) in 
March and June 2004.  Also in June 2004, the RO provided a 
Statement of the Case (SOC), and thereafter, in August 2004, 
the appellant timely filed a substantive appeal.  The RO 
issued a Supplemental Statement of the Case (SSOC) in 
September 2004.  

The appellant did not request a hearing on this matter.

The Board resolves the appellant's appeal for entitlement to 
accrued benefits and eligibility for death pension benefits 
below.  The third issue on appeal, service connection for the 
cause of the veteran's death, must be REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC for 
additional development.  VA will notify the appellant if 
further action is required on her part.
FINDINGS OF FACT

1.	The veteran forfeited all rights, claims and benefits to 
which he might otherwise have been entitled for his period 
of service prior to December 1944. 

2.	The service department has certified that the veteran also 
had service with the Regular Philippine Army from June 
1945 to December 1945.

3.	The veteran did not possess the requisite service to 
qualify for VA non-service-connected death pension for his 
surviving spouse.   

4.	The appellant filed her claim for accrued benefits 13 
years after the veteran's death; the veteran was not 
service-connected to a compensable degree for any 
disability during his lifetime, nor did he have a claim 
pending at the time of his death.


CONCLUSIONS OF LAW

1.	The requirements of basic eligibility for VA death pension 
benefits, based upon qualifying service by the appellant's 
late husband, have not been met.  38 U.S.C.A. §§ 101, 107, 
1521, 1541 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.1, 
3.3, 3.40, 3.41, 3.203 (2006).

2.	The requirements for establishing entitlement to accrued 
benefits have not been met.  38 U.S.C.A. § 5121 (West 2002 
& Supp. 2005); 38 C.F.R. § 3.1000 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  The United States Court of Appeals for Veterans 
Claims (Court) has held that the statutory and regulatory 
provisions pertaining to VA's duty to notify and to assist do 
not apply to a claim if resolution of that claim is based on 
statutory or regulatory interpretation, rather than 
consideration of the factual evidence.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  That is, the 
provisions of the VCAA have no effect on an appeal where the 
law, and not the underlying facts or development of the facts 
are dispositive in a matter.  Manning v. Principi, 16 Vet. 
App. 534, 542-543 (2002). 

In the instant case, resolution of the claim for accrued 
benefits decided in this appeal depends upon an 
interpretation of the law and regulation pertaining to such 
benefits.  As no reasonable possibility exists that would aid 
in substantiating this claim, any deficiencies of VCAA notice 
or assistance are moot.  See 38 U.S.C.A. § 5103A; Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001) (compliance with the 
VCAA is not required if no reasonable possibility exists that 
any notice or assistance would aid the appellant in 
substantiating the claim).

Turning next to the claim for eligibility for death pension 
benefits, VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112 (2004).  

VA has made all reasonable efforts to assist the appellant in 
the development of her claim, has notified her of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed the government's duties to assist 
her.  In a January 2004 letter accompanied by a copy of the 
rating decision entered during the same month, the appellant 
was notified of the information and evidence needed to 
substantiate and complete her claim.  The appellant was 
specifically informed as to what evidence she was to provide 
and to what evidence VA would attempt to obtain on her 
behalf.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

In Pelea v. Nicholson, 19 Vet. App. 296 (2005), the Court 
commented on a certain perceived regulatory discrepancy 
regarding the types of documentation which a claimant may 
submit as evidence of valid military service.  In that case, 
the Court also held that an RO letter to the appellant which 
set forth certain notice provisions required by VCAA was not 
adequate because the letter only set out the types of 
evidence necessary to substantiate the underlying claim for 
benefits rather than the types of evidence necessary to show 
valid service.  However, in Pelea v. Nicholson, No. 01-1138 
(U.S. Vet. App. June 5, 2006) (per curiam order), due to the 
death of the claimant, the Court recalled the entry of 
judgment and mandate in Pelea v. Nicholson, 19 Vet. App. 296 
(2005), withdrew the August 5, 2005, opinion, vacated the 
Board's decision, and dismissed the appeal for lack of 
jurisdiction due to the appellant's death after judgment was 
entered but before mandate was issued. Accordingly, the prior 
directives of Pelea v. Nicholson, 19 Vet. App. 296 (2005) are 
no longer for application.

In noting that Pelea is no longer applicable, the Board 
points out that because it has not been established that the 
appellant's husband had the requisite service to render the 
appellant eligible for VA death pension benefits, and since 
there is no additional pertinent information to dispute the 
most recent service department finding, further development 
would serve no useful purpose.  See 38 C.F.R. § 3.159(d)(1).  
The service department has verified that the veteran in this 
case did not have the requisite service.  No notice can 
change the appellant's legal status.  The legal outcome is 
clearly dictated by the existing law regardless of any 
further notice the appellant might receive.  Any 
noncompliance with the notice provisions of the VCAA is 
harmless.

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  This 
was done in this case.  

It is also pertinent to note that the evidence does not show, 
nor does the appellant contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.  See Mayfield v. Nicholson, 19 Vet. 
App. 103, 128, 129 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006) (due process concerns with respect to 
VCAA notice must be pled with specificity).  

In this case, the Board finds that the appellant was fully 
notified of the need to give VA any evidence pertaining to 
her claim.  VCAA notice was provided by the RO prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The appellant has been provided with every opportunity to 
submit evidence and argument in support of her claim and to 
respond to VA notices. 

The appellant was not notified of evidence necessary to 
establish an effective date should her claim be granted as is 
required per recent United States Court of Appeals for 
Veterans Claims (Court) precedent.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such a lack of 
notification, however, does not constitute prejudice, as the 
claim results in a denial, and remand for the issue would 
only cause additional delay with no benefit to the appellant.  


II. Eligibility for Nonservice-Connected Death Pension 
Benefits
a. Law & Regulations
The appellant seeks VA non-service-connected death pension 
benefits.  Such a non-service-connected death pension is 
payable to the surviving spouse of a veteran of a war who has 
the requisite wartime service or who was receiving (or 
entitled to receive) compensation or retirement pay for a 
service-connected disability.  38 U.S.C.A. §§ 1521(j), 1541.

To establish basic eligibility for VA non-service-connected 
death pension benefits, in part, the claimant (or the 
deceased spouse of a claimant) must be a veteran who had 
active military, naval, or air service. 38 U.S.C.A. §§ 
101(2), (24), 1521(j); 38 C.F.R. §§ 3.1, 3.6.

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2).  "Active military, 
naval, and air service" includes active duty.  In turn, 
"active duty" is defined as full-time duty in the Armed 
Forces.  38 C.F.R. § 3.6(a), (b).  The "Armed Forces" 
consist of the United States Army, Navy, Marine Corps, Air 
Force, and Coast Guard, including their Reserve components.  
38 C.F.R. § 3.1.

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, is 
recognized service for certain VA purposes, as authorized by 
38 U.S.C.A. § 107; 38 C.F.R. § 3.40.

Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945, and June 30, 1947, inclusive, and in 
the Commonwealth Army of the Philippines from and after the 
dates and hours when called into service of the Armed Forces 
of the United States by orders issued from time to time by 
the General Officer, U.S. Army, pursuant to the Military 
Order of the President of the United States dated July 26, 
1941, is included for VA compensation benefits, but not for 
VA non-service-connected death pension benefits.  Service 
department certified recognized guerrilla service and 
unrecognized guerrilla service under a recognized 
commissioned officer, only if the person was a former member 
of the United States Armed Forces (including the Philippine 
Scouts), or the Commonwealth Army, prior to July 1, 1946, is 
included for VA compensation benefits, but not for VA non- 
service-connected death pension benefits.  38 C.F.R. § 
3.40(b)-(d).

Title 38 of the United States Code authorizes the Secretary 
of VA (Secretary) to prescribe the nature of proof necessary 
to establish entitlement to veterans' benefits. See 38 
U.S.C.A. § 501(a)(1) (West 2002).  Under that authority, the 
Secretary has promulgated 38 C.F.R. § 3.203(a) and (c), to 
govern the conditions under which the VA may extend veterans' 
benefits based on service in the Philippine Commonwealth 
Army.  Those regulations require that service in the 
Philippine Commonwealth Army (and thus veterans' status) be 
proven with either official documentation issued by a United 
States service department or verification of the claimed 
service by such a department.  See 38 C.F.R. § 3.203(a) 
(requiring service department documentation of service where 
available), § 3.203(c) (requiring service department 
verification of service where documentation is not 
available).

In cases for VA benefits where the requisite veteran status 
is at issue, the relevant question is whether qualifying 
service is shown under Title 38 of the United States Code and 
the regulations promulgated pursuant thereto.  See Soria v. 
Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  Where service 
department certification is required, see 38 C.F.R. § 
3.203(c), the service department's decision on such matters 
is conclusive and binding on the VA.  Duro v. Derwinski, 2 
Vet. App. 530, 532 (1992).  In short, under 38 C.F.R. § 
3.203, a claimant is not eligible for VA benefits based on 
Philippine service unless a United States service department 
documents or certifies their service.  Soria, 118 F. 3d at 
749.  

The original Pelea case appeared to question the impact of 38 
C.F.R. § 3.203 on the question of verification of service.  
As noted, this case is no longer precedent opinion.  Further, 
the Board points out that 38 C.F.R. § 3.203 provides that VA 
may accept evidence submitted by a claimant without 
verification from the service department if it meets certain 
criteria.  First, the regulation appears to be permissive as 
evidenced by use of the word "may."  Second, 38 C.F.R. § 
3.41 states that for Philippine service the period of active 
service will be the date certified by the Armed Forces.  
Under 38 C.F.R. § 3.1(a), "Armed Forces" means the United 
States Army, Navy, Marine Corps, Air Force, and Coast Guard, 
including their Reserve components.  In view of these 
regulatory provisions, the Board concludes that "service 
department" means the appropriate unit of the Armed Forces 
responsible for certifying service.  In this case, as 
explained below, the Service Department has properly provided 
the certification requested.  

b. Discussion
As noted above, any benefits or rights to which the veteran 
or his survivors may have been entitled for the period of 
service prior to December 1944 were deemed forfeited by the 
August 1953 Forfeiture Decision.  Accordingly, the Board will 
only consider the appellant's possible entitlement to 
benefits for the veteran's period of service in the 
Philippine Regular Army from June 1945 to December 1945.

According to 38 C.F.R. § 3.40(c), a veteran with service in 
the Philippine Army, as here, is not eligible for death 
pension benefits.  See 38 C.F.R. § 3.40(c).  That is, the 
veteran did not possess the requisite service to qualify for 
a VA non-service-connected death pension disability pension 
for his surviving spouse.  The requirements of basic 
eligibility for VA death pension benefits, based upon 
qualifying service by the appellant's late husband, thus 
have not been met.  See also 38 U.S.C.A. §§ 101, 107, 1521, 
1541; 38 C.F.R. §§ 3.1, 3.3, 3.41.  As such, the Board must 
deny the appeal for eligibility for death pension benefits 
based upon service by her late husband.  (The issue of 
entitlement to service connection (compensation) for the 
cause of the veteran's death is addressed in the remand 
below.)  


III. Accrued Benefits
a. Law & Regulations
38 U.S.C.A. § 5121 governs payment for certain accrued 
benefits upon the death of a beneficiary.  38 U.S.C.A. § 
5121; accord 38 C.F.R. § 3.1000.  Specifically, it provides, 
in relevant part, that "periodic monetary benefits . . . 
under laws administered by the Secretary [of the VA] to which 
an individual was entitled at death under existing ratings or 
decisions or those based on evidence in the file at date of 
death . . . and due and unpaid, shall, upon the death of such 
individual be paid" to various individuals, including the 
veteran's widow.  38 U.S.C.A. § 5121(a); accord 38 C.F.R. § 
3.1000(a).  That is, "order for a surviving spouse to be 
entitled to accrued benefits, the veteran must have had a 
claim pending at the time of his death for such benefits or 
else be entitled to them under an existing rating or 
decision."  Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 
1998).  Additionally, applications for such accrued benefits 
"must be filed within one year after the date of death."  
38 U.S.C.A. § 5121(c); accord 38 C.F.R. § 3.1000(c); see Vda 
de Landicho v. Brown, 7 Vet. App. 42, 47 (1994) ("It is only 
in the accrued-benefits provisions in section 5121 that 
Congress has set forth a procedure for a qualified survivor 
to carry on, to the limited extent provided for therein, a 
deceased veteran's claim for VA benefits by submitting an 
application for accrued benefits within one year after the 
veteran's death").

b. Discussion
With respect to the appellant's claim for accrued benefits, 
the Board notes that the veteran died in March 1989, and more 
than a decade later, in October 2002, the RO received the 
appellant's formal claim for accrued benefits.  As the 
appellant failed to file this claim within the mandatory 1-
year period prescribed by 38 U.S.C.A. § 5121(c) and 38 C.F.R. 
§ 3.1000(c), the Board must deny her claim as a matter of 
law.  See Sabonis, 6 Vet. App. at 430.  

Additionally, the Board notes that the appellant provided a 
correspondence in May 1989, well within the 1-year time 
constraint of 38 U.S.C.A. § 5121(c) and 38 C.F.R. 
§ 3.1000(c), which expressed her "honor to apply for 
benefits administered by the [VA]," included documents, such 
as the veteran's death certificate and enlistment record, and 
requested VA Forms 21-526 and 21-4169 to facilitate the 
processing of her claim.  Even construing this correspondence 
as an informal claim for accrued benefits, see 38 C.F.R. §§ 
3.152(b) ("A claim by a surviving spouse . . . for 
compensation or dependency and indemnity compensation will 
also be considered to be a claim for death pension and 
accrued benefits"); 3.155(a) ("Any communication or action, 
indicating an intent to apply for one or more benefits . . . 
from a claimant . . . may be considered an informal claim.  
Such an informal claim must identify the benefit sought."), 
the appellant still is not entitled to such benefits, as the 
veteran was not service-connected to a compensable degree for 
any disability during his lifetime, and he did not have a 
claim pending at the time of his death.  38 U.S.C.A. § 
5121(a); accord 38 C.F.R. § 3100(a).  Accordingly, the claim 
for accrued benefits is denied.         




ORDER

The claim for eligibility for nonservice-connected death 
pension benefits is denied.

The claim for accrued benefits is denied.


REMAND

The Board finds that additional development is warranted to 
address the merits of the appellant's appeal for entitlement 
to service connection for the cause of the veteran's death.  
38 C.F.R. § 19.9 (2006).  A summation of the relevant 
evidence is set forth below.

a. Factual Background
Service Records
August 1945 and October 1945 medical notes and radiology 
reports indicate that the veteran was diagnosed with 
tuberculosis.  There is no indication that the veteran was 
diagnosed with pneumonia.  

An October 1945 Affidavit of Philippine Army Personnel 
indicates that the veteran was a prisoner of the Japanese 
government from at least May 1942 to November 1942.

A December 1945 Certificate of Disability for Discharge 
indicates that the veteran was honorably discharged on 
account of his diagnosed tuberculosis, pulmonary, reinfection 
type, chronic, minimal, active (PTB).  This Certificate also 
indicated that he became unfit for duty from that disease in 
July 1938, while he was training with his military unit. 


Post-Service Records
A January 1946 Clinical Record Brief indicates that the 
veteran was diagnosed with PTB, reinfection type, chronic, 
minimal, bilateral.  This record also conveys that the 
veteran incurred this disease in the line of duty.  

A March 1948 Report of Physical Examination by Dr. J.A.A. 
reveals that the veteran was honorably discharged on account 
of PTB.  After a physical examination, the physician 
diagnosed the veteran with PTB, reinfection type, minimal, 
inactive.

A Radiographic Report of the chest by Dr. H.Z., dated October 
1949, indicates that the X-rays showed a nonhomodenous 
obscuration in the left apex and intraclavicular region, as 
well as the presence of several round, fairly well 
circumscribed lesions measuring approximately a centimeter in 
diameter.  A calcified deposit was observed in the left root 
shadow.  The physician concluded that he had minimal PTB, 
left upper field, reinfection type, inactive.     

In a July 1971 private medical report, Dr. B.A. diagnosed the 
veteran with PTB, moderately advanced, as well as fistula, 
tuberculosis, chest.  An October 1974 private medical record 
indicates that the veteran was treated for PTB, moderately 
advanced. 

The veteran died on March [redacted], 1989.  The veteran's Death 
Certificate, executed by Dr. R.S.U., lists the sole and 
immediate cause of death as pneumonia, lobar; it does not 
reflect any antecedent or underlying cause, nor does it list 
any other significant conditions contributing to death.  

In a September 2003 Administrative Decision, the RO noted the 
August 1953 Forfeiture Decision, which held that the veteran 
had forfeited all potential veteran's rights, claims and 
benefits to which he might have otherwise been entitled, as 
he accepted employment from the Japanese at a cotton firm 
from January 25, 1943 until December 4, 1944.  In light of 
this fact, the RO determined that, upon his death, benefits 
to which any survivors might be entitled could not be awarded 
based on any period before December 1944.  The RO also noted, 
however, that because the veteran had a period of service 
after December 1944, namely, between June 1945 and December 
1945, that his survivors could be eligible for death benefits 
based on this period of service, if otherwise in order.    

In October 2003 the RO issued a letter to Dr. R.S.U., 
requesting that he send VA a report of findings and diagnoses 
for treatment that the veteran received from Match 1989, for 
pneumonia, asthma and PTB.  In response, Dr. R.S.U. submitted 
correspondences, received October 2003, describing that he 
had attended to the veteran prior to his death, which was due 
to pneumonia with complications due to heart failure.  In 
another correspondence received during this time, Dr. R.S.U. 
stated that he had consulted with the veteran in March 1989 
for pneumonia, asthma and PTB, but that the veteran had never 
returned for a follow-up consultation.  In a third document, 
Dr. R.S.U. stated that he had treated the veteran for various 
ailments for the ten years prior to his death, to include, 
rheumatoid arthritis; bronchial asthma, recurrent; and 
allergic skin disorder.  He provided no further medical 
records regarding the veteran's treatment and diagnoses 
immediately leading to his death.      

b. Discussion
The Board determines that the evidence of record must further 
be developed.  Specifically, the lack of medical evidence 
immediately leading to the veteran's death, which could 
explain the etiology of the veteran's death-causing 
pneumonia,  warrants a remand.

Accordingly, this case is remanded for the following action:

1. The AMC/RO must review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 
3.159 (2005).  Notice consistent with 38 
U.S.C.A § 5103(a) and 38 C.F.R. § 
3.159(b)(1) with respect to the claims 
must:

(a) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim for the benefit sought; (b) inform 
the claimant about the information and 
evidence that VA will seek to provide; 
(c) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and (d) request that 
the claimant provide any evidence in the 
claimant's possession that pertains to 
the claim.  

The AMC/RO should specifically advise the 
appellant to ensure that VA possesses all 
relevant medical reports and other 
evidence pertaining to her claim from all 
time periods.  

The AMC/RO should provide the appellant 
with VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish ratings and effective dates for 
the benefit sought as outlined by the 
Court of Appeals for Veterans Claims in 
Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006).  

2. The AMC/RO should again contact Dr. 
R.S.U. and 
ask him to provide his treatment records, 
to include any terminal hospital records 
and records of treatment for active or 
inactive PTB, from March 1989 to the 
veteran's death, to include all findings 
and diagnoses.

3.  Then, after completion of any other 
notice or development indicated by the 
state of the record, with consideration 
of all evidence added to the record 
subsequent to the SSOC, the AMC/RO must 
readjudicate the appellant's claim.  If 
the claim remains denied, the AMC/RO 
should issue an appropriate SSOC and 
provide an opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 370 (1999) (per 
curiam).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2006)


 Department of Veterans Affairs


